
	
		II
		112th CONGRESS
		2d Session
		S. 3628
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Mr. Blunt (for himself,
			 Mr. Brown of Ohio, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to raise awareness
		  of, and to educate breast cancer patients anticipating surgery regarding, the
		  availability and coverage of breast reconstruction, prostheses, and other
		  options.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Patient Education Act of
			 2012.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Annually, about
			 207,090 new cases of breast cancer are diagnosed, according to the American
			 Cancer Society.
			(2)Breast cancer has
			 a disproportionate and detrimental impact on African-American women and is the
			 most common cancer among Hispanic/Latina women.
			(3)African-American
			 women under the age of 40 have a greater incidence of breast cancer than
			 Caucasian women of the same age.
			(4)Individuals
			 undergoing surgery for breast cancer should give due consideration to the
			 option of breast reconstructive surgery, either at the same time as the breast
			 cancer surgery or at a later date.
			(5)According to the
			 American Cancer Society, immediate breast reconstruction offers the advantage
			 of combining the breast cancer surgery with the reconstructive surgery and is
			 cost effective.
			(6)According to the
			 American Cancer Society, delayed breast reconstruction may be advantageous in
			 women who require post-surgical radiation or other treatments.
			(7)A
			 woman suffering from the loss of her breast may not be a candidate for surgical
			 breast reconstruction or may choose not to undergo additional surgery and
			 instead choose breast prostheses.
			(8)The Women’s Health
			 and Cancer Rights Act of 1998 (WHCRA; Public Law 105–277) requires health plans
			 that offer breast cancer coverage to also provide for breast
			 reconstruction.
			(9)Required coverage
			 for breast reconstruction includes all the necessary stages of reconstruction.
			 Surgery of the opposite breast for symmetry may be required. Breast prostheses
			 may be necessary. Other sequelae of breast cancer treatment, such as
			 lymphedema, must be covered.
			(10)Up to 70 percent
			 of women eligible for breast reconstruction are not informed of their
			 reconstructive options.
			(11)Several states
			 have enacted laws to require that women receive information on their breast
			 cancer treatment and reconstruction options.
			(12)A 2009 study by
			 Amy Alderman, M.D. at the University of Michigan and Caprice Greenberg of the
			 Dana Farber Institute determined the two dominant reasons why women did not
			 undergo breast reconstruction: (1) the woman was not informed of her options,
			 and (2) the woman was not referred to a breast reconstruction surgeon.
			(13)According to a
			 2008 report by Greenberg, most women undergo breast reconstruction because the
			 option was offered and discussed by the breast cancer surgeon. This critical
			 discussion is often lacking.
			(14)Greenberg reports
			 that women with Medicare undergo breast reconstruction at a rate of 11 percent.
			 Women with managed care or indemnity insurance undergo reconstruction at a rate
			 of approximately 54 percent. Nationally, only 33 percent of eligible women with
			 breast cancer undergo breast reconstruction.
			3.Breast
			 reconstruction educationPart
			 V of title III of the Public Health Service Act (42 U.S.C. 280; programs
			 relating to breast health and cancer) is amended by adding at the end the
			 following:
			
				399NN–1.Breast
				reconstruction education
					(a)In
				generalThe Secretary shall provide for the planning and
				implementation of an education campaign to inform breast cancer patients
				anticipating surgery regarding the availability and coverage of breast
				reconstruction, prostheses, and other options.
					(b)Information To
				Be disseminated
						(1)Specific
				informationSuch campaign shall include dissemination of the
				following information:
							(A)Breast
				reconstruction is possible at the time of breast cancer surgery, or in a
				delayed fashion.
							(B)Prostheses or
				breast forms may be available.
							(C)Federal law
				mandates both public and private health plans to include coverage of breast
				reconstruction and prostheses.
							(D)The patient has a
				right to choose their provider of reconstructive care, including the potential
				transfer of care to a surgeon that provides breast reconstructive care.
							(E)The patient may
				opt to undergo breast reconstruction in a delayed fashion for personal reasons,
				or after completion of all other breast cancer treatments.
							(2)Other
				informationIn addition to the information described in paragraph
				(1), such campaign may include dissemination of such other information (whether
				developed by the Secretary or by other entities) as the Secretary determines
				relevant.
						(3)RestrictionSuch campaign shall not specify, or be
				designed to serve as a tool to limit, the health care providers available to
				patients.
						(c)ConsultationIn developing the information to be
				disseminated under this section, the Secretary shall consult with appropriate
				medical societies and patient advocates related to breast cancer, breast
				reconstructive surgery, and breast prostheses and breast
				forms.
					.
		
